       Case 2:18-cr-00021-KS-MTP Document 63 Filed 08/24/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 2:18-cr-00021-KS-MTP

BRANTLEY PAUL NICHOLS, D.M.D.


          ORDER DELAYING REPORT DATE INTO THE BUREAU OF PRISONS


       THIS CAUSE IS BEFORE THE COURT on Motion [62] for delayed entry into Bureau

of Prisons or in the alternative home confinement. The Court has considered the Motion and

finds that the Motion should be GRANTED IN PART AND DENIED IN PART. The Court finds

that the report date for Nichols shall be sixty (60) days or more from the date of this Order. The

Bureau of Prisons is to set the report date at least sixty (60) days from today.

       All other terms and conditions of the sentencing Order and Judgment of this Court shall

remain in full force and effect. It also should be noted that document [61] which is a Motion

similar to the one being acted on today is MOOT and for case management purposes should be

DISMISSED AS MOOT.

       SO ORDERED this the _24th____ day of August, 2020.




                                          ___ _s/Keith Starrett_________________
                                               U.S. DISTRICT JUDGE
